RENDERED: MARCH 26, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0513-MR

COMMONWEALTH OF KENTUCKY                                             APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                   ACTION NO. 18-CR-000867-002


JAMES JOINER                                                           APPELLEE


                                    OPINION
                                   VACATING

                                  ** ** ** ** **

BEFORE: GOODWINE, TAYLOR, AND K. THOMPSON, JUDGES.

GOODWINE, JUDGE: The Commonwealth appeals from the March 23, 2020

order of the Jefferson Circuit Court dismissing three counts against James Joiner

on grounds that prosecution was prohibited by the double jeopardy clauses of the

United States Constitution and the Kentucky Constitution. After careful review,

the March 23, 2020 order is vacated.
                                      BACKGROUND

                On November 8, 2017, Joiner was arrested following a traffic stop in

Nelson County, Kentucky. Police officers found marijuana and firearms in his

vehicle. During the same evening, police executed a search warrant on Joiner’s

residence in Jefferson County, Kentucky. Joiner remained in police custody while

the search was conducted. Police officers recovered marijuana and firearms from

the residence.

                On December 20, 2017, a Nelson County grand jury indicted Joiner

on several offenses including one count of possession of a handgun by a convicted

felon1 and one count of complicity in trafficking five or more pounds of

marijuana.2 On March 21, 2018, a Jefferson County grand jury indicted Joiner on

ten counts including possession of a handgun by a convicted felon; possession of a

firearm by a convicted felon; and complicity to traffic eight ounces or more but

less than five pounds of marijuana while in possession of a firearm by a convicted

felon.3 On August 9, 2019, Joiner was convicted of the Nelson County charges

and was subsequently sentenced to five years’ imprisonment.




1
    Kentucky Revised Statutes (KRS) 527.040, a Class C felony.
2
    KRS 218A.1421(4), a Class C felony; KRS 502.020.
3
    KRS 218A.1421(3), a Class D felony; KRS 218A.992.



                                               -2-
             Joiner then moved the Jefferson Circuit Court for dismissal of the

counts for possession of a handgun by a convicted felon, possession of a firearm by

a convicted felon, and trafficking in marijuana while in possession of a firearm by

a convicted felon arguing prosecution would violate his right to be free from

double jeopardy. The Commonwealth argued Joiner could be prosecuted in

Jefferson County because the two indictments resulted from separate courses of

conduct.4 The trial court granted Joiner’s motion. This appeal followed.

                             STANDARD OF REVIEW

             “The double jeopardy clause prohibits a second prosecution for the

same offense after acquittal, a second prosecution for the same offense after

conviction, and multiple punishments for the same offense.” Foley v.

Commonwealth, 233 S.W.3d 734, 736 (Ky. App. 2007) (citing Brown v. Ohio, 432

U.S. 161, 165, 97 S. Ct. 2221, 2225, 53 L. Ed. 2d 187 (1977)). We review the trial

court’s decision relating to double jeopardy de novo. See Watkins v. Kassulke, 90

F.3d 138, 141 (6th Cir. 1996).

                                      ANALYSIS

             On appeal, the Commonwealth argues the trial court erred in

determining prosecution of the Jefferson County charges would violate the



4
 The Commonwealth concedes Joiner may only be convicted of either possession of a handgun
by a convicted felon or possession of a firearm by a convicted felon.

                                           -3-
constitutional prohibition against double jeopardy. Specifically, the

Commonwealth argues the Jefferson County charges arose from a separate course

of conduct from the course of conduct which resulted in the Nelson County

conviction. Joiner claims the two indictments stemmed from a single course of

conduct.

             Kentucky’s statutory scheme provides a method for analyzing double

jeopardy challenges. KRS 505.020(1) states in relevant part:

             When a single course of conduct of a defendant may
             establish the commission of more than one (1) offense,
             he may be prosecuted for each such offense. He may not,
             however, be convicted of more than one (1) offense
             when:

             ...

             (c) [t]he offense is designed to prohibit a continuing
             course of conduct and the defendant’s course of conduct
             was uninterrupted by legal process, unless the law
             expressly provides that specific periods of such conduct
             constitute separate offenses.

             Generally, “[c]ontinued possession of contraband is a single course of

conduct that gives rise to a single offense.” Williams v. Commonwealth, 336

S.W.3d 42, 45 (Ky. 2011) (citation omitted). However, “an arrest constitutes legal

process sufficient to interrupt the possession of contraband[.]” Id. at 46 (citations

omitted).




                                         -4-
             In Williams, the defendant was arrested for trafficking in a controlled

substance resulting from cocaine police found in the vehicle in which he was a

passenger. Id. at 44. After his arrest, Williams attempted to swallow a second

quantity of cocaine, which led to his indictment on a second count of trafficking in

a controlled substance. Id. The Kentucky Supreme Court, in holding the two

charges did not constitute double jeopardy, determined Williams “possessed two

discrete quantities of cocaine—the quantity found in the car and the quantity that

he tried to swallow[.]” Id. at 45. The Court further held that, even if it were to

consider the second quantity of cocaine part of the stash recovered from the

vehicle, Williams was not entitled to relief because his course of conduct was

interrupted by his arrest. Id.

             Herein, Joiner first possessed marijuana and firearms in his vehicle in

Nelson County where he was arrested. Subsequently, police recovered separate

quantities of marijuana and firearms from his residence in Jefferson County. Like

Williams, Joiner possessed two discrete quantities of marijuana and firearms in

two distinct locations. Id. at 44. Joiner’s arrest in Nelson County also constitutes

sufficient legal process to interrupt his course of conduct such that the Jefferson

County charges are not prohibited under KRS 505.020(1)(c).

             Relatedly, the trial court primarily relied upon Hinchey v.

Commonwealth, 432 S.W.3d 710 (Ky. App. 2014), in dismissing the charges


                                         -5-
against Joiner. Therein, this Court, in setting aside one of Hinchey’s two

convictions for possession of a handgun by a convicted felon, held “[s]ince the

statute does not explicitly designate separate offenses for each firearm found in the

possession of a convicted felon, Hinchey’s possession of two firearms in the

vehicle constitutes a single course of conduct.” Id. at 714.

             This matter is easily distinguished from Hinchey, and it “is a

difference that makes a difference[.]” Record at 56. Herein, police in two counties

separately recovered firearms from different locations at different times. In

contrast, both of Hinchey’s firearms were recovered from his vehicle at the time of

his arrest. Hinchey, 432 S.W.3d at 712. Furthermore, Hinchey’s possession was

uninterrupted by legal process while Joiner’s was interrupted by his arrest. While

Hinchey’s possession was properly characterized as a single course of conduct,

Joiner’s cannot be so classified.

             In sum, because Joiner’s conviction in Nelson County and indictment

in Jefferson County arose from distinct courses of conduct, the Jefferson County

charges do not violate the constitutional prohibition against double jeopardy.

                                    CONCLUSION

             For these reasons, the March 23, 2020 order of the Jefferson Circuit

Court is hereby VACATED.

             ALL CONCUR.


                                         -6-
BRIEF FOR APPELLANT:                  BRIEF FOR APPELLEE:

Daniel Cameron                        Yvette De La Guardia
Attorney General of Kentucky          Louisville, Kentucky

Jeanne Anderson
Special Assistant Attorney General
Louisville, Kentucky




                                     -7-